DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Patent No. 8,547,413 B2) in view of SEO (US 2011/0085046 A1).
In considering claim 1, Choi discloses all the claimed subject matter, note 1) the claimed a connecting port, for electrically connecting to a computer host is met by the communication unit 100 (Figs. 1-3, col. 4, line 41 to col. 5, line 55), 2) the claimed an image capture module, for generating a image data is met by the camera 141 (Figs. 1-3, col. 5, line 56 to col. 6, line 55), 3) the claimed a data exchange module, electrically connected between the image capture module and the connecting port, the data exchange module has a data transmission bandwidth is met by the video communication processor 120 (Figs. 1-3, col. 4, line 41 to col. 5, line 55), 4) the claimed wherein, when the computer host is electrically connected with the connecting port, the image capture module generates the image data with a first resolution is met by the video communication processor 120 which adjusts the output resolution of the camera 
However, Choi explicitly does not disclose the claimed changing the resolution when executes a login procedure and when the computer host ends the login procedure.
SEO teaches that the first device 200 establishes a webcam connection for a video chat or video call to the second device 300 through the Internet Protocol network at step 103. At step 103, each of the first device 200 and the second device 300 runs a messenger application and performs a login and authentication procedure (Fig. 1, page 3, paragraph #0045 to paragraph #0046).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the login procedure as taught by SEO into Choi’s system in order to provide a method for data communication using a mobile terminal having a webcam capability.
In considering claim 2, the claimed wherein when the computer host executes the login procedure, the image capture module is switched to generate the image data with the first resolution according to a first notification message provided by the computer host; and when the computer host ends the login procedure, the image capture module is switched to generate the image data with the second resolution 
In considering claim 5, the claimed further comprising an audio collecting component and an audio processing module, the audio processing module is electrically connected between the audio collecting component and the data exchange module, the audio processing module is configured to perform audio processing on an audio data provided by the audio collecting component; wherein, the audio processing module is configured to provide the audio data performed the audio processing to the computer host by the data exchange module is met by the AV processor 115, the voice output 144 and the microphone 142 (Figs. 1-3, col. 4, line 41 to col. 6, line 42 of Choi).
In considering claim 6, the combination of Choi and SEO disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein when the image capture module receives the first notification message, the image capture module enables an infrared photography unit of the image capture module; and when the image capture module receives the second notification message, the image capture module enables a color photography unit of the image capture module. The capability using of wherein when the image capture module receives the first notification message, the image capture module enables an infrared photography unit of the image capture module; and when the image capture module receives the second notification message, the image capture module enables a color photography unit of the image capture module is old and well known in the art. Therefore, the Official Notice is taken. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the old and well known using of wherein when the image capture module receives the first notification message, the image capture module enables an infrared photography unit of the image capture module; and when the image capture module receives the second notification message, the image capture module enables a color photography unit of the image capture module into the combination of Choi and SEO’s system in order to allow the user to select the desirable image.
Claims 7-8 are rejected for the same reason as discussed in claims 1-2, respectively.
Claim 11 is rejected for the same reason as discussed in claim 6 above.
Allowable Subject Matter
4.	Claims 3-4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 9 identifies the uniquely distinct features: “wherein, the image capture module is switched to generate a plurality of test image data according to a test notification message provided by the computer host, the test image data has a plurality of different test resolutions, and the image capture module provides the test image data to the computer host according to a preset sequence; wherein, when the preset sequence is an order of the test resolutions from low to high and the image capture module dose not successfully transmit one of the test image data, the image capture module defines the first resolution as one of the test resolutions corresponding to a previous one of a current one of the test image data; wherein, when the preset sequence is the order of the test resolutions from high to low and the image capture module successfully transmits one of the test image data, the image capture module defines the first resolution as one of the test resolutions corresponding to the current one of the test image data”. The prior art, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Frederick et al. (US Patent No. 10,769,094 B2) disclose configuration options for display devices.
	Hori US Patent No. 10,015,356 B2) disclose information processing system and information processing method.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 27, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422